Citation Nr: 0816533	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1970 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the RO 
which, in part, granted service connection for defective 
hearing in the right ear and assigned a noncompensable 
evaluation for bilateral defective hearing.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran currently has a Level II hearing loss in the 
right ear and Level I hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
defective hearing are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.85, 4.86, Part 4, including 
Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini II, supra.  

The Board notes further, however, that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Concerning the claim for a higher evaluation for his 
bilateral defective hearing, the veteran was notified by VA 
to submit evidence which showed that his hearing loss had 
worsened and the effect his disability had on his daily 
activities.  The letter provided examples of the types of 
evidence the veteran could submit and informed him that VA 
would assist him in obtaining any such evidence.  Thus, to 
the extent that the VCAA notice in this case is deemed to be 
deficient under Vazquez-Flores, based on the communications 
sent to the veteran over the course of this appeal, he 
clearly has actual knowledge of the evidence he is required 
to submit in this case and, based on his contentions as well 
as the communications provided to him by VA, it is reasonable 
to expect that he understands what is needed to prevail.  See 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  Under the circumstances 
of this case, the Board finds that the veteran is not 
prejudiced by moving forward with a decision on the merits at 
this time.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran was examined by VA during 
the pendency of the appeal and was afforded an opportunity 
for a personal hearing, but declined.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Codes 6100-6110 (2007).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2007).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by puretone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2007).  

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Code 6100; Table VI; 38 C.F.R. § 4.85(b) and (e) (2007).  See 
Lendenmann, supra.  

On VA audiological examination in August 2005, puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
15
40
75
75
51
LEFT
20
35
80
90
56

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  The 
examiner indicated that the veteran had normal hearing 
through 1000 hertz, bilaterally, sloping to severe 
sensorineural hearing loss in the right ear and severely 
profound sensorineural hearing loss in the left ear.  

In this case, audiological findings on VA examination in 
August 2005, showed the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 51.  The 
percent of discrimination was 88.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 50 and 57 with the line for percent of 
discrimination from 84 to 90, the resulting numeric 
designation for the right ear is II.  

The average puretone decibel loss for the veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 56.  The percent of 
discrimination was 92.  The resulting numeric designation for 
the left ear is I.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  The RO has applied the rating schedule 
accurately, and there is no basis under the applicable 
criteria for the assignment of a higher evaluation.  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  38 
C.F.R. § 4.86(a), provides that if puretone thresholds at 
each of the four frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz are 55 decibels or more, an evaluation can be based 
either on Table VI or Table VIA, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  However, 
in this case, puretone thresholds were not 55 decibels or 
more at each of the four frequencies in either ear.  
Therefore, application of § 4.86(a) does not apply.  

When the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the higher Roman Numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(b).  

In this case, the VA audiologist did not suggest or otherwise 
certify that use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., nor do the audiological 
findings from the VA examination satisfy the provisions of 
§ 4.86(b).  Thus, application of the provisions for 
exceptional patterns of hearing impairment is not warranted.  
The RO has applied the rating schedule accurately, and there 
is no basis under the applicable criteria for the assignment 
of a compensable evaluation.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
acknowledges the veteran's difficulties due to his hearing 
loss, we are constrained to abide by VA regulations.  

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran was entitled to staged ratings for his bilateral 
defective hearing.  However, upon review of all the evidence 
of record, the Board finds that at no time during the 
pendency of the claim for an increased rating, to include 
consideration of the one-year period before the claim was 
received, has the veteran's bilateral hearing loss been more 
or less disabling than is reflected in the noncompensable 
evaluation assigned.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.  


ORDER

An increased evaluation for bilateral defective hearing is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


